ACCEPTED
                                                                                       12-15-00134-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  9/21/2015 2:28:37 PM
                                                                                             Pam Estes
                                                                                                CLERK

                               NO. 12-15-00134-CV

 JOHNNY PEEVY                           §   IN THE TWELFTH          FILED IN
                                        §                    12th COURT OF APPEALS
 Appellant,                                                       TYLER, TEXAS
                                        §                    9/21/2015 2:28:37 PM
 v.                                     §   COURT OF      APPEALSPAM ESTES
                                        §                             Clerk
 ROY GENE BUTLER                        §
 Appellee.                              §   OF THE STATE OF TEXAS

                  SUPPLEMENT TO APPELLANT'S BRIEF
                     CERTIFICATE OF COMPLIANCE


      In compliance with Tex. R. App. P. 9.4(i)(3), I hereby certify the number of

words in this document to be 1,808. This is the length of the document as defined

by Tex. R. of App. P. 9.4(i)(l).

                                     Respectfully submitted,

                                     JOHN F. BERRY, P.C.
                                      100 Independence Place, Suite 400
                                     Tyler, Texas 75703
                                      (903) 561-4200
                                     FAX: (903) 561-8922
                                     j fberry@suddenlinkmail.com




                                     By: ~~~
                                     JohnBeffY
                                     State ar No. 02236650
                                     Brian E. Richardson
                                     State Bar No. 24068651
                         CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of September, 2015, a copy of the

foregoing was faxed to the following:

Ronnie Horsley
P 0 Box 7017
Tyler, Texas 75711
P: 903-593-7314
F: 903-593-3450
Attorney for Roy Gene Butler

Stephen Hubbard
605 S. Broadway
Tyler, Texas 75701
P: 903-533-0018
F: 903-597-7702
Attorney for Roy Gene Butler